Citation Nr: 1529978	
Decision Date: 07/13/15    Archive Date: 07/21/15

DOCKET NO.  11-18 770	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Portland, Oregon


THE ISSUE

Entitlement to service connection for a cervical spine disorder, claimed as a neck condition, to include as secondary to a thoracic spine disorder.


REPRESENTATION

Veteran represented by:	Oregon Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Sarah Plotnick, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 2004 to September 2006.

By way of background, in June 2006, the Veteran initially filed a claim for service connection for upper back pain.  The RO denied service connection for upper back pain in a November 2006 rating decision.  Although notified of the denial in November 2006, the Veteran did not appeal.

This appeal to the Board of Veterans' Appeals (Board) arose from a January 2010 rating decision in which the RO continued the previous denial of service connection for upper back pain and denied service connection for low back pain and a neck condition.  In February 2010, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in May 2011, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in July 2011.

In June 2012, the Veteran testified during a Board hearing before the undersigned Veterans Law Judge at the RO; a transcript of that hearing is of record.

In May 2014, the Board reopened the Veteran's claim for service connection for a thoracic spine disorder and remanded the merits claim  for further development.  The Board also remanded the Veteran's claims for service connection for a lumbar spine disorder and a cervical spine disorder.  In a March 2015 rating decision, the RO granted service connection for a thoracic spine disorder and a lumbar spine disorder.  As such is a full grant of the benefits sought on appeal, such issues are no longer before the Board.  In March 2015, the RO issued a supplemental SOC (SSOC) continuing the denial of service connection for a cervical spine disorder.

This appeal has been  processed utilizing  the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.  


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the claim herein decided have been accomplished.

2.  The Veteran does not have, and has not had at any time pertinent to the current appeal, a cervical spine disorder.


CONCLUSION OF LAW

The criteria for service connection for a cervical spine disorder are not met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303. 3.310 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2013).

The notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim(s); (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim(s), in accordance with 38 C.F.R. § 3.159(b)(1). 

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-23,356 (April 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request that a claimant provide any pertinent evidence in his or her possession.

VA's notice requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (AOJ) here, the RO to include the AMC).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.  

A December 2009 pre-rating letter provided notice to the Veteran explaining what information and evidence was needed to substantiate a claim for service connection on direct and secondary bases, as well as what information and evidence must be submitted by the Veteran and what information and evidence would be obtained by VA. The letter also provided general information pertaining to VA's assignment of disability ratings and effective dates (in the event service connection is granted), as well as the type of evidence that affects those determinations.  Hence, the December 2009 letter meets the VCAA's content and timing of notice requirements.

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matter herein decided.  Pertinent evidence associated with the claims file includes service treatment records (STRs), VA treatment records, and VA examination reports.  Also of record and considered in connection with the appeal is the transcript of the Veteran's hearing, along with various written  statements by the Veteran and by his representative, on his behalf.  The Board finds that no additional AOJ action to further develop the record in connection with the claim for service connection, prior to appellate consideration, is required.

As regards the June 2012 Board hearing, the Veteran was provided an opportunity to set forth his contentions before the undersigned Veterans Law Judge.  In Bryant v. Shinseki, the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the Decision Review Officer (DRO) or Veterans Law Judge who chairs a hearing to fulfill two duties: (1) to fully explain the issues and (2) to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  In this case, the Board finds that there has been substantial compliance with the duties set forth in 38 C.F.R. 3.103(c)(2), and that the Board hearing was legally sufficient.

Here, during the June 2012 hearing, the undersigned identified the issue on appeal, and information was solicited regarding the history of the Veteran's claimed disability . Therefore, not only was the issue "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained.  See Bryant, 23 Vet. App. at 497.  Although the submission of specific evidence was not explicitly suggested, the hearing discussion revealed the need for further development, which  the Board subsequently sought in the May 2014 remand.  Hence, any omission in this regard was harmless.  

In the May 2014 remand, the e AOJ was directed to request any evidence pertinent to the claim on appeal that was not currently of record and arrange for the Veteran to undergo VA examination.  The record shows that, on remand, the AOJ invited the Veteran to   provide additional information and/or evidence, and obtained all available treatment records.  Further, the Veteran underwent VA examination in August 2014 and an addendum opinion was submitted in March 2015.  The August 2014 examination report and the March 2015 addendum opinion collectively demonstrate that the VA examiner did what was requested in the May 2014 remand.  Thus, the Board is satisfied that there was substantial compliance with the prior remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998).  See also Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

In summary, the duties imposed by the VCAA have been considered and satisfied.  The Veteran has been notified and made aware of the evidence needed to substantiate this claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with the claim.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matter herein decided, at this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 539, 543 (2006) (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Analysis

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  Generally, this requires (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 
Certain chronic diseases, including arthritis shall be presumed to have been incurred in service if manifested to a compensable degree within a prescribed period post service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a). 

With chronic disease shown as such in service (or within the presumptive period under § 3.307) so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributed to intercurrent causes.  Continuity of symptomatology is required only where the condition noted during service (or in the presumptive period) is questioned.  When the fact of chronicity in service is not adequately supported, then the showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b). 

The United States Court of Appeals for the Federal Circuit recently clarified that the provisions of 38 C.F.R. § 3.303(b) pertaining to the award of service connection on the basis of continuity of symptomatology (in lieu of a medical opinion) apply to chronic diseases as defined in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

Also, under 38 C.F.R. § 3.310(a), service connection may be granted for disability that is  proximately due to or the result of a service-connected disease or injury.  See also Harder v Brown, 5 Vet.App. 183, 187-89 (1993).  That regulation has been interpreted to permit service connection not only for disability caused by a service-connected disability, but for the degree of disability resulting from aggravation to a nonservice- connected disability by a service-connected disability.  See Allen v. Brown, 7 Vet.App. 439, 448 (1995).

For a disability to be service connected, it must be present at the time a claim for VA disability compensation is filed , or during ,or contemporary to, the pendency of the claim.  See McClain v. Nicholson, 21 Vet. App. 319 (2007).  See also Romanowsky v. Shinseki, 26 Vet. App. 289 (2013) ( holding that when the record contains a recent diagnosis of disability prior to a Veteran filing a claim for benefits based on that disability, the report of diagnosis is relevant evidence that the Board must address in determining whether the Veteran has a current disability for service connection purposes).  

 In November 2009, the Veteran filed a claim for service connection for a "neck condition secondary to back condition."  In his February 2010 NOD, the Veteran stated that his claims for service connection for back and neck conditions are supported by treatment records dated between January 2006 and July 2006 from the Naval Hospital, Oak Harbor Medical Center.  The Board notes that such treatment records indicate that the Veteran was treated for a thoracic strain.  He complained of pain in "upper back in area below neck, between shoulder blades."

Considering the evidence in light of the governing legal authority, the Board finds that the claim for service connection for a cervical spine disorder must be denied.

The Board notes that the Veteran's service treatment records as well as post-service VA and private treatment records are negative for complaints of or treatment for cervical spine pain.

An October 2006 VA contract examination report shows that the Veteran complained of upper back pain.  On examination of the cervical spine, there was no evidence of radiating pain on movement or muscle spasm.  There was no tenderness or ankylosis.  The range of motion of the cervical spine was 45 degrees of flexion, 45 degrees of extension, 45 degrees of right lateral flexion, 45 degrees of right and left lateral flexion, and 80 degrees of right and left rotation.  

In May 2013, the Veteran was treated at a VA emergency room for back pain.  He reported that his pain was in his left lower back.  The Veteran's neck was supple with no rigidity, and he reported that he was not experiencing neck pain.  There was no tenderness of the cervical spine.

Pursuant to the Board's May 2014 remand, in August 2014, the Veteran was afforded a VA spine examination in connection with his claims for service connection for lumbar, thoracic, and cervical spine disorders.  The examiner noted that he did not review the Veteran's claims file.  However, he then noted that he reviewed the Veteran's military service treatment records, military enlistment examination, VA treatment records, private treatment records, and his electronic claims file including VBMS, VVA, and CPRS with remote data.  The examiner noted that the Veteran had a current diagnosis of lumbar degenerative arthritis and a thoracic strain.  He stated that the Veteran sustained a lifting injury in January 2006 and has had upper back pain since.  The Veteran reported that his back felt tight, weak, and he had limited motion.  There was no fatigue or incoordination.  The examiner reviewed the Veteran's imaging studies and reported that degenerative changes were present in the lumbar spine.  The examiner noted that the Veteran had no complaints about his cervical spine.

In March 2015, the August 2014 examiner submitted an addendum opinion to address whether the Veteran's "disability of the lumbar and thoracic spine affects the cervical spine (aggravation)."  The examiner reiterated that the Veteran does not have a cervical spine condition. 

The above-cited evidence demonstrates that  fundamentally, the Veteran does have a cervical spine disability upon which to predicate an award of service connection.,  As indicated, there are no complaints of cervical spine pain in the Veteran's in or post-service treatment records.  Rather, those records document complaints  of thoracic spine pain, and the Board notes that the Veteran has been awarded service connection for such disability.

As for the cervical spine, however, the  Board accepts the findings and opinion expressed by the August 2014 VA examiner as probative of the current disability question, as they were based on examination of the Veteran and full consideration of his documented history and assertions.  See, e.g., Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)); and Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  Notably, there is no other medical evidence of record indicating that the Veteran has, or has had at any time pertinent to the current claim, a  diagnosed  cervical spine disorder. Moreover, the Veteran has not presented or identified any existing medical opinion or evidence that, in fact, supports a finding that he has, or at any time pertinent to the appeal has had, a cervical spine disorder for which service connection is sought.  

In addition to the medical evidence discussed above, in adjudicating this claim, the Board has considered the lay assertions of record.  .  During  his June 2012 hearing, the Veteran stated generally that he had back pain and that although he filed claims for disabilities of the lumbar spine, thoracic spine, and cervical spine, he did not know the difference between the sections of the spine.  See June 2012 hearing transcript, at 11.  The Veteran's fiancée submitted a statement in July 2014 noting that the Veteran experienced back pain, although she did not specify that the Veteran had pain in the neck or cervical spine.  

The Veteran, as a layperson, is certainly competent to report matters within his personal knowledge-such as the occurrence of an injury, or his own symptoms.  Similarly, his fiancée is competent to report matters observed.  See, e. g.,  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  In addition, laypersons may, in some circumstances, opine on questions of diagnosis and etiology, such as with respect to simple disabilities capable of being observed.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  However, a lay person without appropriate medical training and expertise simply is not competent to opine on more complex medical questions-such as the diagnosis of a disability not capable of lay observation.    See, e.g., Jandreau, 492 F.3d at 1377 (holding that a layperson cannot diagnose cancer).  Likewise, mere conclusory or generalized lay statements that a service event or illness caused a current disability are insufficient.  Waters v. Shinseki, 601 F.3d 1274, 1278 (2010).  Here, as the question of whether the Veteran has the currently claimed disability is beyond the realm of a layman's competence, lay assertions in this regard have no probative value.  

In other words, in this case, the Veteran can neither support his claim, nor counter the probative findings/opinions of the August 2014 VA examiner on the matter of current disability, on the basis of lay assertions, alone.  Notably, aside from filing a claim for a cervical spine disorder, the Veteran has not made any statements or submitted any evidence to specifically support a finding of a cervical spine disorder.

The Board emphasizes that Congress has specifically limited entitlement to service connection for disease or injury to cases where such incidents have resulted in disability.  See 38 U.S.C.A. § 1110.  Thus, where, as here, competent, probative evidence indicates that the Veteran does not have the disability for which service connection is sought, and there is no contrary, competent evidence to support a finding of current disability, there can be no valid claim for service connection-on any basis.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

For all the foregoing reasons, the Board finds that the claim for service connection at issue in this appeal must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for a cervical spine disorder is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


